 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Kenneth McMillan,                                   No. CV-19-00555-TUC-DCB
                                                         (Lead Case)
10                  Plaintiff,
11   v.
12   Specialized Loan Servicing LLC, et al.,
13                  Defendants.
14
     Frances McMillan,                                   No. CV-20-00048-TUC-DCB
15                                                       (Consolidated Case)
                           Plaintiff,
16
     v.
17
     Specialized Loan Servicing LLC, et al.,
18
                           Defendants.
19                                                       ORDER SETTING RULE 16
                                                         SCHEDULING CONFERENCE
20
21
22          IT IS ORDERED that, pursuant to Rule 16, Federal Rules of Civil Procedure, a
23   Pretrial Scheduling Conference is set for Tuesday, April 14, 2020 at 10:30 a.m.            The
24   conference will be held telephonically with the Judge's law clerk, Greer Barkley.
25   Plaintiffs' counsel shall initiate the conference call with all appropriate parties on the line
26   to (520) 205-4560.
27          Counsel are directed to consult the Federal Rules of Civil Procedure for the
28   objectives of the conference. At least one of the attorneys for each party attending the
 1   conference shall have authority to enter into stipulations and make admissions regarding
 2   all matters which may be discussed.
 3          IT IS FURTHER ORDERED that, pursuant to Rule 26(f) of the Federal Rules of
 4   Civil Procedure, the attorneys are directed to confer at least 21 days prior to the scheduling
 5   conference to discuss the following matters:
 6          1.     Any matters relating to jurisdiction, venue, the joinder of additional parties
 7   or amendment of the pleadings;
 8          2.     The scope of discovery. Counsel are expected to comply with Rule 26(f),
 9   Federal Rules of Civil Procedure, and seek to minimize the expense of discovery. The
10   parties shall determine how to handle the disclosure or discovery of electronically stored
11   information. The parties shall make any agreements as to how to handle claims of privilege
12   or claims of protection for trial-preparation materials asserted after production;
13          3.     Initial Disclosures. General Order 17-08, as amended November 1, 2018,
14   supersedes the parties’ obligations to provide initial disclosures pursuant to Fed. R.
15   Civ. P. 26(a)(1). Prior to when the parties confer pursuant to Rule 26(f), counsel should
16   make the necessary disclosures required under the General Order. See Notice to the Parties
17   of Mandatory Initial Discovery Pilot Project (MIDP), MIDP Checklist, General Order 17-
18   08 (providing requirements for initial disclosures under the Mandatory Initial Discovery
19   Pilot (MIDP) program).1 At the Rule 26(f) conference, the parties should discuss the
20   mandatory initial discovery responses and seek to resolve any limitations they have made
21   or intend to make. See below ¶ 10.
22          4.     A schedule for all pre-trial proceedings;
23          5.     Modification of pre-trial procedures due to the simplicity or complexity of
24   the case;
25          6.     Prospects for settlement; and
26
27
     1
       Resources related to the MIDP are also available on the Court’s website at
28   http://www.azd.uscourts.gov/attorneys/mandatory-initial-discovery-pilot.


                                                   -2-
 1          7.       Any other matters which counsel may feel will help dispose of the matter in
 2   an efficient manner.
 3          IT IS FURTHER ORDERED that the parties shall prepare a joint Case
 4   Management Plan and file it with the Court not less than 5 days before the Rule 16
 5   scheduling conference. The report shall include individually numbered brief statements
 6   indicating:
 7          1.       The names and telephone numbers for counsel who are appearing at the
 8   Pretrial Scheduling Conference.
 9          2.       The nature of the case, setting forth the factual and legal basis of plaintiff's
10   claims and defendant's defenses;
11          3.       The factual and legal issues genuinely in dispute and whether they can be
12   narrowed by stipulation or motions;
13          4.       The jurisdictional basis of the case, citing specific statutes;
14          5.       The parties, if any, that have not been served or any joinder of additional
15   parties;
16          6.       The names of parties not subject to the Court's jurisdiction;
17          7.       Whether there are dispositive or partially dispositive issues to be decided by
18   pre-trial motions;
19          8.       Whether the case is suitable for reference to arbitration, to a master, or to a
20   magistrate for trial;
21          9.       The status of related cases pending before other judges of this court or before
22   other courts;
23          10.      The date(s) of the parties’ responses to the MIDP discovery requests, and a
24   discussion of the parties’ compliance to date with the MIDP, including: a description of
25   the Rule 26(f) discussions of the mandatory initial discovery responses and the resolution
26   of any limitations invoked by any party in its response, as well as any unresolved
27   limitations or other discovery issues; the initial and supplemental responses and any other
28   discovery requests, objections, and responses involved in any unresolved limitations or


                                                    -3-
 1   discovery issues, and the parties should be prepared to discuss resolution of any limitations
 2   invoked by any party. General Order § A(9). The Court shall set a deadline, if necessary,
 3   for supplementing MIDP responses to resolve any compliance issues to date.
 4           11.   Proposed deadlines for discovery, which shall also be the deadline for final
 5   supplementation of MIDP responses pursuant to General Order § A(8);2 filing dispositive
 6   motions, and a proposed pre-trial order statement;
 7           12.   Estimated date that the case will be ready for trial and the estimated length
 8   of trial;
 9           13.   Whether a jury trial has been requested;
10           14.   The prospects for settlement, including whether any party wishes to have a
11   settlement conference with another judge or magistrate and how settlement efforts can be
12   assisted;
13           15.   In class actions, the proposed dates for class certification proceedings and
14   other class issues. Such certification will result in the case being reassigned to the complex
15   track for case management purposes
16           16.   Any unusual, difficult, or complex problems affecting the conduct of the
17   case. If the parties believe that discovery will require more than six months, counsel MUST
18   provide an explanation showing why, in the instant case, a lengthier period for discovery
19   is necessary and essential; and
20           17.   Any other matters which counsel feel will aid the Court in expediting the
21   disposition of this matter efficiently.
22           After the scheduling conference, the Court will enter a Rule 16 Scheduling Order
23   setting the time within which counsel may complete discovery, file pre-trial dispositive
24   motions, and file the proposed pre-trial order. The Court's Order shall control the course
25   of the action unless modified by subsequent Order.
26
     2
       General Order 17-08 should be reviewed carefully. It requires parties to timely
27   supplement their MIDP responses as new information is discovered. Parties who fail to
     timely disclose relevant information will be precluded from using it in the case and may be
28   subject to other sanctions. Parties who unreasonably postpone disclosure of relevant
     information to the end of the discovery period will also be subject to sanctions.

                                                 -4-
 1
 2   The parties stipulate the consolidation of these two cases because they involve the same
 3   facts and overlapping claims. There is a Motion to Dismiss pending in CV 20-48-TUC
 4   DCB, and Plaintiff proposes to file an Amended Complaint in CV 19-555 TUC DCB,
 5   which will consolidate the complaints in both cases in the Amended Complaint. Defendant
 6   does not object.
 7          Dated this 6th day of March, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -5-
